         Case 3:21-cv-00175-KAD Document 20 Filed 04/30/21 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

JOSE VEGA-COLON                                               :         3:21-cv-00175-kad
                                         Plaintiff            :
                                                              :
v.                                                            :
                                                              :
LAYAU EULIZIER,                                               :
TOWN OF WETHERSFIELD and                                      :
JOHN DOES                                                     :
                                         Defendants           :         APRIL 30, 2021

 ANSWER, AFFIRMATIVE DEFENSES AND JURY CLAIM OF LAYAU EULIZIER

     1. This paragraph is not an allegation of fact and no response is required.

     2. This paragraph is not an allegation of fact and no response is required.

     3. Admitted.

     4. Admitted.

     5. Admitted.

     6. Admitted.

     7. This defendant lacks the requisite knowledge to admit or deny the allegation and leaves

        the plaintiff to the proof.

     8. Admitted.

     9. Admitted.

     10. Admitted.

     11. Denied.




                                                    1
                                          Hassett & George, P.C.
          945 Hopmeadow Street, Simsbury, CT 06070 (860) 651-1333 facsimile (860) 651-1888 Juris 407894
    Case 3:21-cv-00175-KAD Document 20 Filed 04/30/21 Page 2 of 9




12. Denied.

13. Denied.

14. Denied.

15. Denied.

16. Admitted that the Decedent did not intentionally strike the involved officer’s vehicles,

   but denied as to all other allegations.

17. Denied

18. Denied that the decedent was unarmed, but admitted as to all other allegations.

19. Admitted.

20. Admitted.

21. Denied.

22. This defendant lacks the requisite knowledge to admit or deny the allegation and leaves

   the plaintiff to the proof.

23. Denied.

24. Denied.

25. Denied.

26. Denied.

27. Admitted.

28. Denied.




                                               2
                                     Hassett & George, P.C.
     945 Hopmeadow Street, Simsbury, CT 06070 (860) 651-1333 facsimile (860) 651-1888 Juris 407894
    Case 3:21-cv-00175-KAD Document 20 Filed 04/30/21 Page 3 of 9




29. Denied.

30. Admitted.

31. Denied.

32. Denied.

33. Denied.

34. Denied.

35. Denied.

36. Denied.

37. Denied.

38. This defendant lacks the requisite knowledge to admit or deny the allegation and leaves

   the plaintiff to the proof.

39. Each and every answer to paragraphs 1 through 38 are repeated in answer to this

   paragraph.

40. Denied.

41. Admitted that that Eulizier did not give a verbal warning, but the defendant has

   insufficient knowledge and leaves it to the plaintiff’s proof whether it was feasible to do

   so.

42. Denied

43. Denied.




                                               3
                                     Hassett & George, P.C.
     945 Hopmeadow Street, Simsbury, CT 06070 (860) 651-1333 facsimile (860) 651-1888 Juris 407894
    Case 3:21-cv-00175-KAD Document 20 Filed 04/30/21 Page 4 of 9




44. Denied.

45. Denied.

46. Denied.

47. Denied.

48. Denied.

49. Denied.

50. Denied.

51. Denied.

52. Each and every answer to paragraphs 1 through 51 are repeated in answer to this

   paragraph.

53. Denied.

54. Denied.

55. Denied.

56. Denied.

57. Denied.

58. Denied.

59. Each and every answer to paragraphs 1 through 58 are repeated in answer to this

   paragraph.

60. Denied.




                                              4
                                    Hassett & George, P.C.
    945 Hopmeadow Street, Simsbury, CT 06070 (860) 651-1333 facsimile (860) 651-1888 Juris 407894
    Case 3:21-cv-00175-KAD Document 20 Filed 04/30/21 Page 5 of 9




61. Denied.

62. Denied.

63. Denied.

64. Denied.

65. Denied.

66. Each and every answer to paragraphs 1 through 65 are repeated in answer to this

   paragraph.

67. Denied.

68. Denied.

69. Denied.

70. Denied.

71. Denied.

72. Each and every answer to paragraphs 1 through 71 are repeated in answer to this

   paragraph.

73. Denied.

74. Denied.

75. Denied.

76. Denied.

77. Denied.




                                              5
                                    Hassett & George, P.C.
    945 Hopmeadow Street, Simsbury, CT 06070 (860) 651-1333 facsimile (860) 651-1888 Juris 407894
        Case 3:21-cv-00175-KAD Document 20 Filed 04/30/21 Page 6 of 9




   78. Denied.

   79. Denied.

   80. Each and every answer to paragraphs 1 through 79 are repeated in answer to this

       paragraph.

   81. Denied.


FIRST AFFIRMATIVE DEFENSE:

       Plaintiff’s complaint fails to state a claim upon which relief can be granted.

SECOND AFFIRMATIVE DEFENSE:

       The actions and conduct of the defendant, to the extent they occurred as alleged, were

objectively reasonable under the circumstances of which defendant was aware, and he enjoys

qualified immunity from all liability therefor.

THIRD AFFIRMATIVE DEFENSE:

       The actions and conduct of the defendant did not violate any clearly established

constitutional or Federal statutory rights of which the defendant reasonably should have been

aware, and he is therefore entitled to federal qualified immunity.

FOURTH AFFIRMATIVE DEFENSE:

       Any injury or damages suffered by the plaintiff, to the extent actually incurred, were

caused by reason of the decedent’s own criminal acts, reckless misconduct and negligence.

FIFTH AFFIRMATIVE DEFENSE:




                                                   6
                                         Hassett & George, P.C.
         945 Hopmeadow Street, Simsbury, CT 06070 (860) 651-1333 facsimile (860) 651-1888 Juris 407894
        Case 3:21-cv-00175-KAD Document 20 Filed 04/30/21 Page 7 of 9




       Plaintiff’s claims are barred by the doctrine of governmental immunity.

SIXTH AFFIRMATIVE DEFENSE:

       The actions and conduct of the defendant, to the extent they occurred as alleged, were

undertaken in the good-faith performance of his official duties, without malice, and were

therefore privileged under the applicable state law.

SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by Connecticut General Statutes § 53a-22, because the

Defendant’s use of force under the circumstances was reasonable and, therefore, privileged.

EIGHTH AFFIRMATIVE DEFENSE

       The decedent’s own criminal conduct constituted unenforceable criminal conduct and is

a superseding cause absolving the defendant from liability.

NINTH AFFIRMATIVE DEFENSE

       The negligence of the decedent is such that when compared to that of this defendant, it

exceeds the negligence of this defendant, if any.

TENTH AFFIRMATIVE DEFENSE

       Any damages to the decedent in this action were actually and proximately caused by his

own negligence and any award based on negligence must be proportionately reduced.

JURY CLAIM

       The Defendants claim trial by jury.




                                                  7
                                        Hassett & George, P.C.
        945 Hopmeadow Street, Simsbury, CT 06070 (860) 651-1333 facsimile (860) 651-1888 Juris 407894
Case 3:21-cv-00175-KAD Document 20 Filed 04/30/21 Page 8 of 9




                                                   BY /s/
                                                   David C. Yale
                                                   Federal Bar #ct26912
                                                   Hassett & George, P.C.
                                                   945 Hopmeadow Street
                                                   Simsbury, CT 06070
                                                   (860) 527-0353
                                                   dyale@hgesq.com




                                          8
                                Hassett & George, P.C.
945 Hopmeadow Street, Simsbury, CT 06070 (860) 651-1333 facsimile (860) 651-1888 Juris 407894
        Case 3:21-cv-00175-KAD Document 20 Filed 04/30/21 Page 9 of 9




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

JOSE VEGA-CRUZ                                               :         3:21-cv-00175-kad
                                        Plaintiff            :
                                                             :
v.                                                           :
                                                             :
LAYAU EULIZIER,                                              :
TOWN OF WETHERSFIELD and                                     :
JOHN DOES                                                    :
                                        Defendants           :         APRIL 30, 2021


                                   CERTIFICATE OF SERVICE

        I hereby certify that on the date first above a copy of the foregoing ANSWER,
SPECIAL DEFENSES AND JURY CLAIM OF LAYAU EULIZIER was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing. Parties may access this filing through the
Court’s system.


                                                            BY /s/
                                                            David C. Yale
                                                            Federal Bar #ct26912
                                                            Hassett & George, P.C.
                                                            945 Hopmeadow Street
                                                            Simsbury, CT 06070
                                                            (860) 527-0353
                                                            dyale@hgesq.com




                                                   9
                                         Hassett & George, P.C.
         945 Hopmeadow Street, Simsbury, CT 06070 (860) 651-1333 facsimile (860) 651-1888 Juris 407894
